Citation Nr: 9927215	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-25 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 until 
February 1980.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1994 of the Cleveland, Ohio Regional Office 
(RO) which denied service connection for diabetes mellitus.

This case was remanded by a decision of the Board dated in 
March 1998 and is once again before the signatory Member for 
appropriate disposition.  


FINDING OF FACT

The claim for service connection for diabetes mellitus is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for diabetes mellitus is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he now has diabetes mellitus which 
is of service onset.  He contends that he was found to have 
elevated blood glucose levels as early as 1969 upon testing 
in service, and was told he had borderline diabetes at that 
time.  It is maintained that such findings were 
manifestations of an incipient process which became chronic 
over the years for which service connection should now be 
granted by the Board.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (1998).  Where a veteran served continuously for 90 
days during a period of war or during peacetime service after 
December 31, 1946, and diabetes becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service or aggravated by service.  38 
C.F.R. §§ 3.303, 3.306 (1998). 

The threshold question that must be resolved with regard to 
an appeal is whether the veteran has presented evidence that 
the claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious.  See Murphy, 1 Vet.App. at 
81.  An allegation of a disorder that is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the claimant.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  See Epps v. Gober, 
126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) 
(en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

The service records appear to not be complete and efforts to 
secure further inservice clinical information have been 
unsuccessful.  The records do show, however, that he was 
afforded periodic physical examinations in July 1969, May 
1975 and December 1979 for various purposes whereupon 
urinalysis disclosed negative sugar and albumin levels.  No 
reference to diabetes or elevated glucose levels were 
indicated in the available records.  A report of examination 
prior to the appellant's retirement from active duty in 
February 1980 is not of record.  

The veteran filed a claim for service connection for diabetes 
in March 1994.  Pursuant thereto, extensive private clinical 
records dating from 1980 were received.  This information 
included the report of a discharge summary from Methodist 
Hospital dated in July 1980 indicating that the appellant had 
been admitted for a disorder not pertinent to this appeal.  
It was reported at that time that laboratory studies revealed 
a negative urinalysis, and that an SMAC was completely normal 
except for an LDH of 86 and serum amylase of 16.  In a 
clinical laboratory study of March 1984, it was noted that he 
had a glucose level of 116.  A personal and family medical 
history was obtained from the veteran in April 1984 in which 
he indicated that five paternal relatives had diabetes.  It 
is shown that he denied having the condition, although he 
specified that he had had a number of other diseases or 
disorders.  A clinic note of April 1984 reported that his 
SMAC revealed a slightly elevated blood sugar level, and an 
assessment of borderline diabetes was rendered in this 
regard.  The report of a clinical analysis performed at the 
Eden Prairie Clinic in August 1988 indicated a negative sugar 
level.  The veteran's private physician, David M. Olson, 
M.D., wrote a letter to him in June 1991 stating that after a 
recent physical examination, his blood sugar was high at 238, 
and that this probably represented early diabetes.  In 
private clinic notes dated in November 1992, it was noted 
that diabetes educators did not think that the appellant 
could get by without adding either an oral medication or 
insulin.  DiaBeta was prescribed at that time.  Subsequent 
clinical records show that he was prescribed insulin for 
chronic diabetes. 

The veteran was afforded a VA compensation and pension 
examination in June 1994 for a disability not pertinent to 
this appeal where he rendered history of receiving a 
diagnosis of diabetes mellitus in 1990.  He related, however, 
that his blood sugar had been noted to be elevated in the 
Navy at one time.  

The appellant presented testimony upon personal hearing on 
appeal before the undersigned Member of the Board sitting at 
the RO in September 1997 to the effect that around 1967 or 
1968, he had begun to become more thirsty with increased 
urination.  He stated after attending a going away party 
before he went to Vietnam, he had drunk approximately four 
drinks and subsequently went into "what I know was a coma, a 
walking coma."  He related that he checked himself into sick 
bay three days later where he underwent a complete physical, 
including glucose testing.  He said that he was told at that 
time that he was a borderline diabetic, but that this could 
be controlled with diet, and nutrition, etc.  The veteran 
indicated that because he feared that he would be 
nondeployable, and his career terminated if it were known 
that he had diabetes, he did not mention this fact to anyone 
and always denied that he had the disease.  He stated that he 
managed to control his diabetes with weight management, diet 
and physical exercise.  


Analysis

Initially, the Board points out that diabetes mellitus was 
not shown to have been diagnosed in the available service 
medical records.  As well, it is demonstrated that the 
appellant's glucose levels was tested on least three 
occasions between 1969 and 1979 and was found to be negative.  
It is also noted that although the appellant now reports that 
his sugar level was elevated as early as the late 1960's, 
this is not substantiated by competent evidence of record.  
The clinical record does not indicate a clinical assessment 
of borderline diabetes until at least 1984, and a definitive 
diagnosis of diabetes is not shown in the record by competent 
evidence until at least 1991.  Therefore, it is not 
demonstrated that the disease was clinically evident within 
one year of retirement from active duty.  Consequently, 
service connection for such may not be accorded on a 
presumptive basis.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Moreover, there exists no competent clinical evidence 
relating diabetes to service.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  As a lay person who is untrained in the 
field of medicine, the veteran is not competent to provide a 
medical opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  As to this matter, the record simply does not 
contain any competent evidence in the form of medical records 
or a medical opinion which in any way tends to show that 
diabetes was incurred in service. 

The Board must point out in this instance that where the 
determinative issues involve medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  The 
veteran's testimony and statements in the record have been 
carefully considered but without the requisite competent 
evidence reflecting he has diabetes of service onset, he has 
not met his burden of submitting evidence that his claim of 
service connection for such is well grounded.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, 
the appellant's claim for entitlement to service connection 
for diabetes is found to be not well-grounded, and the appeal 
based thereon must be denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

Although the Board has considered and decided the issue of 
service connection for diabetes on a ground different from 
that of the RO, which initially denied the claim on the 
merits, the appellant has not been prejudiced by the Board's 
decision.  This is because in assuming that the claim was 
well grounded, the RO afforded the claimant greater 
consideration than his claim in fact warranted under the 
circumstances.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorder.  
Robinette, 8 Vet.App. at 77.


ORDER

The claim for service connection for diabetes mellitus is not 
well grounded; the appeal is thus denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

